



Exhibit 10.1


























NATURAL GAS ASSET MANAGEMENT AGREEMENT

BETWEEN

ROANOKE GAS COMPANY

AND

SEQUENT ENERGY MANAGEMENT, L.P.











--------------------------------------------------------------------------------








NATURAL GAS ASSET MANAGEMENT AGREEMENT
PREAMBLE




This Natural Gas Asset Management Agreement (the "Agreement") is made and
entered into effective as of April 1, 2018, (the "Effective Date") by and
between Roanoke Gas Company ("Counterparty"), a Virginia corporation, and
Sequent Energy Management, L.P. ("Manager"), a Georgia limited partnership.
Counterparty and Manager are sometimes hereinafter referred to collectively as
the “Parties” and singularly as a “Party”.


WHEREAS, Counterparty has certain Firm natural gas transportation and storage
rights and gas supply inventories as listed in Exhibit A and utilizes such
transportation, storage rights and gas supply inventories (hereafter referred to
collectively as the “Asset Portfolio”) to provide a secure and reliable source
of natural gas supply available for delivery to Counterparty to serve its firm
customers;


WHEREAS, Counterparty’s need to utilize the Asset Portfolio to serve its
customers varies on a monthly, daily, and seasonal basis depending on a variety
of factors;


WHEREAS, Counterparty desires to optimize the use of such Asset Portfolio;


WHEREAS, Counterparty has chosen Manager to assist Counterparty in optimizing
the use of such Asset Portfolio by arranging for provision of Counterparty’s gas
supply requirements while having the right to otherwise use and maximize the
Asset Portfolio when not required to meet Counterparty’s needs, and


WHEREAS, in order to accomplish the results described above, Manager is prepared
to provide to Counterparty services substantially the same as those embedded in
such Asset Portfolio;


NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained in this Agreement, Counterparty and Manager agree as follows:


ARTICLE I
DEFINITIONS
1.01 Defined Terms
The terms set forth below shall have the meaning ascribed to them below. Other
terms are also defined elsewhere in this Agreement, and shall have the meanings
ascribed to them therein.


“Agreement” shall mean this document and all attachments and exhibits hereto, as
each of the same may be amended from time to time.
    
“Asset Manager” or “Manager” shall mean Sequent Energy Management, L.P.


“Asset Portfolio” shall have the meaning set forth in the Preamble of this
Agreement.


1



--------------------------------------------------------------------------------







“Bankruptcy Default” shall mean, with respect to either Party, such Party (or
its Guarantor, if applicable) (i) makes an assignment or any general arrangement
for the benefit of creditors; (ii) files a petition or otherwise commences,
authorizes, or acquiesces in the commencement of a bankruptcy proceeding against
it; (iii) otherwise becomes bankrupt or insolvent (however evidenced); or (iv)
becomes unable to pay its debts as they fall due.


“Baseload Gas” shall mean a Firm, fixed volume of Gas which Counterparty commits
to purchase each Day of a given Month, and which Manager commits to deliver and
sell at a price calculated according to the methodology set forth in Article IV
and as shown in Exhibit G.


“Best Efforts” shall mean a Party’s commercially reasonable, diligent efforts.


“British Thermal Unit (Btu)” shall mean the amount of heat required to raise the
temperature of one (1) pound of pure water one (1) degree Fahrenheit at sixty
(60) degrees Fahrenheit measured on a dry basis at fourteen and seventy-three
hundredths (14.73) pounds per square inch absolute (psia). For reporting
purposes, Btu conversion factors of not less than three (3) decimal places shall
be used.


“Business Day” shall mean a calendar day on which both Parties are open for
business.


“Capacity Release” shall mean those contract rights released to Manager, as
specifically set forth in Section 2.01 of this Agreement, and for which Manager
is designated agent, as provided in Section 3.01.


"Central Clock Time" and "CCT" shall mean Central Daylight Time when daylight
savings time is in effect and Central Standard Time when daylight savings time
is not in effect.


“Contract Year” shall mean each twelve-month period from April 1st to March 31st
during the Term (including any renewal term as described in Section 9.01).


“Counterparty City Gate” or “City Gate” shall mean any interconnection between
the facilities of a Transporter and the facilities of Counterparty.


“Counterparty Storage Account” shall mean the account created by Manager,
pursuant to Section 4.02, to record the initial Gas inventory assigned by agency
agreement to Manager by Counterparty and all subsequent SVIVS and SVWVS.


“Counterparty Storage Volume” shall mean the total storage volume contractual
rights of the Counterparty under the Storage Agreements.


“Day” or “Gas Day” shall mean a period of twenty-four (24) consecutive hours
beginning and ending at nine o'clock (9:00) a.m. CCT, or such other time as may
be specified in the applicable Transporter's Tariff.




2



--------------------------------------------------------------------------------





“Delivery Point(s)” shall mean any point or points on a Transporter's pipeline
system at which Counterparty has the right to receive Gas at the Citygates or at
a Storage Facility, such point or points to be designated by Counterparty from
time to time pursuant to the nomination process.


“DTH means dekatherm, which is equivalent to an MMBtu.


“Effective Date” shall mean the Day on which this Agreement becomes effective,
as set forth in the Preamble of this Agreement.


“FERC” shall mean the Federal Energy Regulatory Commission or any successor
regulatory agency or body which has authority to regulate the rates and/or the
services of the Parties.


“Firm” means that either Party may only interrupt its performance to the extent
caused by an applicable Force Majeure event or the non-performance of the other
Party.


“Force Majeure”, as employed within this Agreement, shall mean acts of God,
including epidemics, landslides, lightning, earthquakes, hurricanes, storms,
fires, floods, washouts and other similar unusual and severe natural calamities;
acts of the public enemy, wars, blockades, insurrections, riots, civil
disturbances, arrests and any laws, orders, rules, regulations, acts, restraints
of any government or governmental body or authority, civil or military, which
have the effect of prohibiting or substantially impairing performance of a
Party's obligations hereunder; strikes, lockouts, or other labor disturbances;
explosions, breakage or accidents to wells, machinery or lines of pipe; the
necessity for making non-routine repairs or alterations to machinery or lines of
pipe, freezing of lines of pipe; inability to obtain materials, supplies,
permits, or labor to perform or comply with any obligation or condition of this
Agreement; the unavailability, interruption or curtailment of services provided
by a Service Provider under any of the contract rights released to Manager
pursuant to this Agreement or under any other contract for Firm transportation
or storage service engaged by Manager for delivery of Gas to Counterparty. Force
Majeure shall not include the unavailability of capacity under any released
contract to the extent the unavailability is the result of Manager utilizing the
capacity to deliver Gas to a third party, the inability to inject or to withdraw
Gas to the extent such inability is the result of the actual storage inventory
under such Storage Agreements being inadequate for such purposes as a result of
acts or omissions by Manager, or any other cause, whether of the kind herein
enumerated or otherwise, not within the control of the Party claiming suspension
and which by the exercise of due diligence such Party is unable to prevent or
overcome. Force Majeure shall also not include: (1) failure or loss of
Counterparty's market(s), (2) the inability of Manager to perform its
obligations at a profit, (3) any unanticipated increases in Manager's cost of
Gas, or (4) the loss of any particular source of supply, unless caused by an
event of Force Majeure affecting a geographic region.


“Gas” or “Natural Gas” shall mean any mixture of hydrocarbons or of hydrocarbons
and non-combustible gases, in a gaseous state, consisting essentially of
methane, which is of pipeline quality.


“Initial Storage Inventory” shall mean and have the definition as provided in
Section 4.02(d).


“Intra-Day Gas” shall mean that volume of Gas which Counterparty may request for
delivery during any particular Gas delivery Day after 8:00 a.m. CCT on the last
Business Day prior to the Day(s)


3



--------------------------------------------------------------------------------





of Gas flow. If the Parties agree to a quantity of Intra-Day Gas, the
obligations of the Parties shall be Firm. The price for Intra-Day Gas shall be a
negotiated price based on then-current market prices.


“MMBtu” shall mean one million (1,000,000) British Thermal Units.


“Month” shall mean a period beginning at nine o'clock (9:00) a.m. CCT, on the
first Day of a calendar month and shall end at the aforesaid time on the first
Day of the next succeeding calendar month, or such other period as may be agreed
to by the Parties.


“Physical Storage Balance” shall mean the actual DTH balance of the aggregated
pipeline Storage Agreements.


“Service Provider(s)” shall mean either a Storage Provider or a Transporter, or
both, individually or collectively, as the context requires.


“Storage Agreements” shall mean those agreements for storage services as listed
in Exhibit A.


“Storage Virtual Injection Volumes” or “SVIVS” shall mean volumes of Baseload
Gas which Manager is deemed to inject into Counterparty's Storage Accounts.
SVIVS are reported volumes of Gas owed by Manager to Counterparty as set forth
in Section 4.02(d) of this Agreement.


“Storage Virtual Withdrawal Volumes” or “SVWVS” shall mean volumes of Baseload
Gas to be delivered to and received by Counterparty on a Firm basis and deemed
withdrawn from the reported volumes of Gas held in Counterparty Storage Accounts
pursuant to Section 4.02 (c).


“Storage Facilities” shall mean, collectively, the storage facilities covered by
the Storage Agreements.


“Storage Provider” means any provider of storage services, including, but not
limited to, a provider of storage services under the Storage Agreements.


“Storage Reserve” shall be the logical (contractual) position in the
Counterparty Storage Account on April 1 of each year.


“Summer Refill Quantity” shall have the meaning set forth in Section 4.02(d).


“Swing Gas” shall mean a quantity of Gas (either positive or negative) which
Counterparty may nominate for delivery no later than 8:00 a.m. CCT on the last
Business Day prior to the day(s) of Gas flow. Upon a proper nomination, the
Parties’ obligations to deliver and receive Swing Gas shall be Firm, and Manager
shall commit to deliver and receive Swing Gas at a price using the methodology
set forth in Article IV and as shown in Exhibit G.


“Tariff” shall mean the applicable FERC approved tariff of any Service Provider
or the applicable Public Service Commission approved tariff of Counterparty.




4



--------------------------------------------------------------------------------





“Term” shall have the meaning set forth in Section 9.01.


“Transporter” shall mean any pipeline transporter of Natural Gas.


“Utilization Fee” means the payment from Manager to Counterparty pursuant to
Section 7.03.


“Unit of Measurement” means one million (1,000,000) British Thermal Units
(MMBtus) on a dry basis.


“Weighted Average Storage Variable Costs” shall mean those costs identified on
Exhibit H as variable cost components of storage injections and withdrawals.


“Weighted Average Transportation Variable Costs” shall mean the weighted average
of all applicable variable pipeline transportation charges and surcharges,
including fuel, for each transportation contract released to Manager, assuming
full utilization of those assets. An example is set forth on Exhibit F.


“Year” shall mean a period of three hundred sixty-five (365) consecutive
calendar days provided, however, that any such year that contains a date of
February 29th shall consist of three hundred sixty-six (366) consecutive
calendar days.


ARTICLE II
RELEASE OF CONTRACTUAL CAPACITY
2.01 Capacity Release


It is the Parties’ intent that this Agreement qualifies as an “asset management
arrangement” as defined in the Federal Energy Regulatory Commission’s (“FERC”)
Order No. 712 and its regulations, as amended, set out in 18 CFR §284.8 (“Order
No. 712”). Counterparty shall release to Manager the portion of Counterparty's
right, title and interest in and to those contracts and agreements for Firm
transportation and storage transportation capacity listed in Exhibit A and
identified as “Transportation Released to Asset Manager,” and any and all
amendments or modifications thereto. Such releases will be in the form of
non-biddable, pre-arranged releases and will be made in a manner consistent with
(a) FERC’s capacity release regulations, and (b) applicable Tariffs.
Counterparty’s LNG facility at Daleville, VA shall be used solely by
Counterparty and is not included in the Asset Portfolio under this Agreement to
be managed by Manager. The releases are on more than one pipeline and are
intended to represent, in so far as operationally feasible, all of
Counterparty's transportation and storage transportation assets.


Counterparty shall not enter, terminate or materially modify or amend any
contract or agreement that is included in the Asset Portfolio without prior
consultation with Manager. Manager understands that Counterparty shall continue
to monitor its load patterns and forecasts during the Term. To the extent
Counterparty determines that it needs to enter into a new contract or agreement,
that it needs to remove, terminate or modify an existing contract or agreement,
or if any other material change in the Asset Portfolio occurs, and such
addition, removal, termination or change results in altered


5



--------------------------------------------------------------------------------





rights to deliver or store Gas, the Parties will use good faith efforts to
negotiate any appropriate and comparable adjustments hereto, including, without
limitation, prospective adjustments to the Utilization Fee. If the Parties are
unable to reach agreement, the appropriate adjustments shall be submitted to
arbitration pursuant to Article XVI.






2.02 Term of Capacity Release


The Capacity Release shall be accomplished in a manner that shall provide
Manager with the appropriate capacity for the Term of this Agreement (including
any renewal term as described in Section 9.01). The Capacity Releases described
in this Article II will be posted by Counterparty as zero demand rate releases
or, if the Transporter’s electronic bulletin board will not accept a zero value,
then the smallest value that will be accepted. The releases may be revoked
pursuant to Article IX if there is a material breach or early termination of
this Agreement. Upon revocation, Counterparty reassumes all rights and
obligations that had been released to Manager.






2.03 Responsibility for Payment of Charges


(a)
During the term of the Capacity Release, Counterparty shall retain
responsibility for one hundred percent (100%) of the aggregate total of the
reservation charges, reservation surcharges and other fixed charges (including,
but not limited to Gas Research Institute (GRI) surcharges, if any),
attributable to the Asset Portfolio. All amounts so paid by Counterparty during
the term of the Capacity Release shall be paid in accordance with the various
applicable payment terms and provisions of the contracts released and applicable
Tariffs. To the extent that any such fixed charges are invoiced to and paid by
Manager, Counterparty shall promptly reimburse Manager for such amounts.





(b)
During the term of the Capacity Release, Manager shall pay to each Transporter,
as applicable, all variable costs, including, without limitation, commodity
charges, gathering and offshore charges, fuel adjustments, overrun charges, and
any other applicable variable charges and penalties attributable to the Asset
Portfolio. All amounts so paid by Manager during the term of the Capacity
Release shall be paid in accordance with the various applicable payment terms
and provisions of the contracts released and applicable Tariffs.



(c)
With respect to the Capacity Release assets, Manager shall pay directly to
Counterparty all pipeline refunds or credits received by Manager, if any, (1)
for periods prior to April 1, 2018, (2) for reservation charges and surcharges
through the term of this Agreement, and (3) refunds or credits for commodity
charges and surcharges which are related to shipments of Gas received by
Counterparty during the term of this Agreement.







6



--------------------------------------------------------------------------------





ARTICLE III
STORAGE INVENTORY AGENCY DESIGNATION
3.01 Storage Inventory
Counterparty shall designate Manager as agent for its storage capacity and all
gas balances in storage as of March 31, 2018. The inventory of Gas in each
Storage Facility is listed in Exhibit C. Manager shall provide agency service
and provide for utilization of storage assets as set forth in paragraph 4.02.


3.02 Term of Agency Appointment


Manager is hereby appointed agent for the management of the Storage Agreements
for the Term of this Agreement (including any renewal term as described in
Section 9.01). The agency appointment may be revoked pursuant to Article IX if
there is a material breach or early termination of this Agreement. Upon
revocation, Counterparty reassumes management of all rights and obligations that
relate to the Storage Agreements.


3.03 Responsibility for Payment of Charges


(a)
During the term of this Agreement, Counterparty shall pay to each Service
Provider, as applicable, all fixed amounts due and payable under the Storage
Agreements including, without limitation, reservation charges and surcharges.
All amounts so paid by Counterparty during the term of this Agreement shall be
paid in accordance with various applicable payment terms and provisions of the
Storage Agreements and applicable Tariffs.

(b)
During the term of the Capacity Release, Manager shall pay to each Service
Provider, as applicable, all variable costs, including, without limitation,
commodity charges, injection/withdrawal charges, fuel adjustments, overrun
charges, and any other applicable variable charges and penalties attributable to
the Storage Agreements. All amounts so paid by Manager during the term of the
Capacity Release shall be paid in accordance with the various applicable payment
terms and provisions of the contracts released and applicable Tariffs.

(c)
With respect to the Storage Facilities, Manager shall pay directly to
Counterparty all pipeline refunds or credits received by Manager (1) for periods
prior to April 1, 2018, (2) for reservation charges and surcharges through the
term of this Agreement, and (3) refunds or credits for commodity charges and
surcharges which are related to shipments of Gas received by Counterparty during
the term of this Agreement.



ARTICLE IV
FIRM SALES SERVICES AND PRICING
4.01 Firm Sales Service
(a)
Manager shall provide Firm Gas sales service to Counterparty at the Counterparty
receipt points on the applicable Transporter up to the volume and reliability of
transportation



7



--------------------------------------------------------------------------------





capacity released to Manager, as provided in this Agreement. Subject to this
supply obligation and the constraints of the relevant Tariffs, Manager shall
have the right to manage the released assets in any manner it chooses. Gas sold
to Counterparty shall be priced at a single delivered price for Baseload Gas, a
single delivered price for Swing Gas, and a single delivered price for Intra-Day
Gas. The price for Baseload Gas shall be determined monthly; the price for Swing
Gas shall be determined daily, and the price for Intra-Day Gas shall be
determined at the applicable day and hour of an Intra-Day request. The price for
Baseload Gas shall be determined by adding (1) the Baseload Gas Commodity Charge
and (2) the Weighted Average Transportation Variable Costs and Weighted Average
Transportation Fuel Costs as shown on Exhibit G for the Baseload Gas Price
Calculation. The price for positive Swing Gas shall be determined by adding the
Swing Gas Commodity Charge and (2) the Weighted Average Transportation Variable
Costs and Weighted Average Transportation Fuel Costs as shown on Exhibit G for
the Swing Gas Price Calculation. If Swing Gas is negative the credit price for
Swing Gas shall be determined by adding (1) the Weighted Average Transportation
Variable Costs and the Weighted Average Transportation Fuel Costs for Baseload
Gas as shown on Exhibit G to (2) the Swing Gas Commodity Charge, and (3)
subtracting $0.03. For Baseload Gas, the Baseload Gas Commodity Charge shall be
the weighted average of the first-of-month indices for Base-load Pricing as
allocated on Exhibit B. For Swing Gas, the Swing Gas Commodity Charge shall be
the weighted average of the daily indices for Swing Pricing as allocated on
Exhibit B. An example of Baseload Gas and Swing Gas price calculations are
attached as Exhibit G. Any requirements for intra day shall be priced at market
determined at the applicable day and hour of an Intra-Day request. If there is
no single price published for one of the locations specified in Exhibit B on a
particular Day, then the Manager and Counterparty shall promptly negotiate a
price that most fairly represents then current market conditions. In addition,
if: (i) an index included in Exhibit B or otherwise used in this Agreement is no
longer published, or (ii) a new index is published that is more representative
than the existing index of (more proximate to) the pricing points (“New Index”),
then either Party may provide written notice of such event to the other Party
and the Parties shall then negotiate in good faith to agree upon the appropriate
replacement index in the case of (i), or whether to utilize the New Index in the
case of (ii), for this Agreement.  If the Parties are unable to mutually agree
upon the applicable index for this Agreement within five (5) Business Days after
the other Party’s receipt of such notice, then at the written election of either
Party, this Agreement will terminate within thirty (30) Business Days after such
election.


(b)
With respect to Gas delivered off of Columbia Gas Transmission (“TCO”), to the
extent Counterparty fails to take nominated Gas or takes Gas in excess of its
nominated volume and such amounts are within the greater of (i) 7,000 MMBtu of
the nominated amount for the applicable Day of delivery or (ii) the applicable
Transporter storage ratchets (the "Daily Balancing Tolerance"), the following
shall apply:

Manager shall allow a daily variance of 7,000 dekatherms (DTH) +/- from
scheduled volumes off TCO, unless the variance is over the maximum daily
quantity (MDQ) or over the maximum daily injection quantity (MDIQ). For
quantities within this tolerance, Counterparty shall be subject to the following
“cash out” schedule:




8



--------------------------------------------------------------------------------







Balancing Situation within Daily Balancing Tolerance




Pricing
Undertakes by Counterparty
Lesser of
GAS DAILY MIDPOINT Columbia Gas Appalachian (for the day of )
MINUS three cents (-$0.03)
Or
GAS DAILY MIDPOINT Columbia Gas Appalachian (for the day after)
MINUS three cents (-$0.03)
Overtakes by Counterparty
Greater of
GAS DAILY MIDPOINT Columbia Gas Appalachian (for the day of )
PLUS three cents (+$0.03) plus variables and fuel to Citygate
Or
GAS DAILY MIDPOINT Columbia Gas Appalachian (for the day after)
PLUS three cents (+$0.03) plus variables and fuel to Citygate



For quantities in excess of the agreed to Daily Balancing Tolerance and still
within pipeline contracts and not on days of pipeline restrictions, Counterparty
shall be subject to the following “cash out” schedule:




Balancing Situation outside Daily Balancing Tolerance




Pricing
Undertakes by Counterparty
Lesser of
GAS DAILY ABSOLUTE LOW Columbia Gas Appalachian (for the day of )
MINUS three cents (-$0.03)
Or
GAS DAILY ABSOLUTE LOW Columbia Gas Appalachian (for the day after)
MINUS three cents (-$0.03)
Overtakes by Counterparty
Greater of
GAS DAILY ABSOLUTE HIGH Columbia Gas Appalachian (for the day of )
PLUS three cents (+$0.03) plus variables and fuel to Citygate
Or
GAS DAILY ABSOLUTE HIGH Columbia Gas Appalachian (for the day after)
PLUS three cents (+$0.03) plus variables and fuel to Citygate



Manager shall provide Counterparty with a report detailing the balancing
conducted pursuant to this Section by e-mail or facsimile upon request by the
Counterparty. Such report shall be substantially in the form of Exhibit J.


Any TCO balancing in excess of the daily tolerances listed in the sections above
will be a negotiated price between the Manager and Counterparty.


(c)
Counterparty shall maintain control of the East Tennessee OBA and the
responsibility for daily and monthly balancing of the East Tennessee OBA
agreement. Any cash-out, variances and/or penalties at the East Tennessee OBA
shall be the responsibility of the Counterparty, unless attributable to the
Manager’s failure to adhere to the Operational Requirements set forth in Exhibit
D.





9



--------------------------------------------------------------------------------





(d)
The Parties understand that component rates and pipeline charges shall change
from time to time and that Exhibit F and Exhibit H are representative only. In
the event the projected daily forecast pursuant to Section 5.05 exceeds the Firm
capacity available under the Capacity Release, Counterparty and Manager shall
work together to review alternatives that may include additional Firm Gas sales
service to Counterparty. In the event that a Transporter determines that
Counterparty's volume entitlements at particular points are different than those
shown in Exhibit A, Manager and Counterparty shall mutually agree on an
alternate pricing mechanism. The Parties may, upon mutual agreement, agree to
fix the Gas prices under this Agreement, subject to the terms of the Trigger
Price Addendum attached hereto as Exhibit L.



4.02 Utilization of Storage Assets


(a)
Manager shall maintain two (2) accounts for each Storage Facility, one the
“Counterparty Storage Account” and the other the “Physical Storage Balance.” The
Counterparty Storage Account shall record the initial Gas inventory assigned by
agency agreement to Manager and all subsequent SVIVS and SVWVS as set forth in
subsections (c) and (d) hereof. Manager shall manage the withdrawal and
injections of Counterparty’s storage assets.



Storage injections (SVIVS) and withdrawals (SVWVS) are understood by the Parties
to be paper transactions that may differ from the actual physical volumes held
in storage at any point in time. Manager has the right, subject to
Counterparty's right to receive SVWVS (which volumes may be supplied from other
sources) and limitations contained in the Tariffs, to actually inject, withdraw
and sell Gas from the Counterparty’s Storage Facilities as it sees fit;
provided, however, that Manager complies with the delivery requirements of the
Firm Sales Service provided in Section 4.01.


(b)
Counterparty shall retain physical ownership of all Gas in storage, and Manager
shall be named as agent on Counterparty’s storage contracts. Manager shall
manage Counterparty’s total storage inventory as provided in this Section 4.02.
Title to Gas physically withdrawn from storage will transfer from Counterparty
to Manager upon such withdrawal at the interconnection of the Storage Facilities
and the Transporter, and Gas physically injected into storage will transfer from
Manager to Counterparty upon such injection at the interconnection of the
Transporter and the Storage Facilities. If the inventory level shown in Physical
Storage Balances falls below the amount necessary to fill Counterparty's Storage
Account to the required level by the first of November without incurring
penalties pursuant to Tariff rules for over injection, (“Storage Shortfall”),
then Manager shall provide Counterparty with (1) adequate assurances of
sufficient primary Firm pipeline transportation capacity to the Counterparty
receipt points on the applicable Transporter equal to the Storage Shortfall, and
(2) subject to confidentiality restrictions, reasonable financial assurances, in
the form of an investment grade credit rating, parent guaranties, firm contracts
for the required volumes of Gas, or letters of credit (if Manager does not have
an investment grade credit rating) acceptable to Counterparty of its ability to
provide Gas supply equal to the Storage Shortfall. Physical Storage Balance
shall not fall to levels that would prohibit the Manager from meeting all
operational requirements of Counterparty or that would cause Counterparty to be
outside the tariff requirements of Service Providers. Notwithstanding



10



--------------------------------------------------------------------------------





the above, the difference between Counterparty’s Storage Account and the
Physical Storage Balance shall not exceed twenty-five percent (25%), except
without limit, the Physical Storage Balance may exceed the Counterparty's
Storage Account. In the event that the difference between Counterparty’s Storage
Account and the Physical Storage Balance does exceed twenty-five percent (25%),
Manager shall make necessary physical adjustments with thirty (30) days so as to
get the Physical Storage Balance back within twenty-five percent (25%). Also, at
the sole discretion of Counterparty, the Counterparty shall have the right to
allow the Manager to exceed or remain outside the tolerance level, if the
Manager satisfactorily demonstrates to Counterparty that such exception does not
prohibit the Manager from meeting all operational requirements of Counterparty.


(c)    Storage Withdrawals


The Counterparty Storage Account shall be established and invoiced (on paper) at
a withdrawal level equal to eighty-five percent (85%) of the Counterparty
Storage Volume each winter. Monthly withdrawal percentages are identified in
Exhibit D1. The price for the SVWVS quantity of Baseload Gas delivered to
Counterparty each Month will equal the Weighted Average Storage Variable Costs
for withdrawals. The remaining inventory of ten percent (10%) will be reserved
and said levels will be in place (on paper) on April 1. This reserve, hereto
referred to as Storage Reserve, shall be a logical (contractual) position in the
Counterparty Storage Account. Manager shall manage all withdrawal levels within
the operating guidelines of the pipeline ratchet requirements.


During the Months of November through March, Manager shall invoice the
Counterparty a ratable daily amount of Baseload Gas over the respective month
according to the schedule in Exhibit D1, including appropriate storage
withdrawal charges as reflected in Exhibit H. For the initial withdrawal season,
the percentages in Exhibit D1 shall be proportionally adjusted to reflect a
physical storage volume differing from the Initial Storage Inventory.




(d)    Storage Injections


Counterparty Storage Account levels shall be at ninety-five (95%) by November 1
of each year, and is defined as “Initial Storage Inventory”.


The “Summer Refill Quantity” shall be defined as eighty-five percent (85.0%) of
the Initial Storage Inventory. Seventy-five percent (75.0%) of the Summer Refill
Quantity shall be billed to Counterparty on a ratable monthly basis (1/7) during
the period April 1 through October 31, herein referred to as Initial Storage
Refill. Twenty-five percent (25.0%) of the Summer Refill Quantity shall be
billed in any one, or number of, summer months but always remaining within the
monthly pipeline tariff requirements. Manager shall notify Counterparty within
three (3) business days of the following month of any additional storage
quantity to be billed (in excess of the Initial Storage Refill) in that
respective month to the Counterparty’s Storage Account. The prices for each
Month's Gas shall be determined by the same method as for Baseload Gas, using
the prices set forth in the Inside F.E.R.C. Gas Market Report, plus applicable
Weighted Average Storage Variable Costs for injections.


11



--------------------------------------------------------------------------------







(e)
Counterparty will at all times hold title to and have the risk of loss for all
Gas physically held in the Storage Facilities, regardless of whether such
physical volume is greater than or less than the Counterparty Storage Account.
In the event of loss of physical Gas in the Storage Facilities for any reason
other than the fault of Manager, Counterparty will indemnify and hold Manager
harmless for the difference between the Physical Storage Balance and any lesser
Counterparty Storage Account, and Manager will indemnify and hold Counterparty
harmless for the difference between the Counterparty Storage Account and any
lesser Physical Storage Balance.







ARTICLE V
MANAGEMENT OF CAPACITY RELEASE AGREEMENTS AND EQUIVALENT
NATURE OF SERVICES
5.01 Compliance with Agreements
Manager and Counterparty shall comply with all terms and provisions of the
agreements comprising the Asset Portfolio and all pertinent statutes, rules,
orders, Tariffs and regulations with respect thereto. For purposes of this
Agreement, Manager's rights under the Capacity Release shall include, without
limitation, the injection of Gas into the Storage Facilities, the withdrawal of
Gas from the Storage Facilities, the transportation of Gas to and from all
applicable receipt and delivery points subject to the Capacity Release, and any
other use which Manager sees fit, provided such use is allowable under the
applicable statutes, rules, Tariffs, orders and regulations.


5.02 Indemnifications


Subject to Section 15.05 of this Agreement and except as provided in Section
4.02(e), Manager shall indemnify Counterparty and hold Counterparty harmless
from all liability and expense on account of Manager's use of rights released
under the Capacity Release, including, without limitation, any violation or
breach by Manager of the agreements released, applicable Tariffs or pertinent
statutes, rules, orders and regulations, to the extent that such liability or
expense is not the result of Counterparty negligence or willful misconduct.


5.03 Management


Manager shall manage the transferred Counterparty Storage Volume and Capacity
Release in a prudent manner consistent with all applicable Tariffs and the
operational requirements detailed on Exhibit D.






5.04 Quality of Services




12



--------------------------------------------------------------------------------





Manager shall provide Gas delivered to the Counterparty Delivery Points on the
applicable Transporters up to the volumes and reliability of deliveries that
Counterparty would have received had these agreements not been released to
Manager, subject to the terms of this Agreement and constraints of applicable
Transporter tariffs. In the event a Service Provider(s) makes any changes to its
Tariff or to its operating practices, including changes to the Manager’s ability
to segment capacity or to utilize secondary firm transportation, that is binding
on Manager or Counterparty and such changes materially and adversely affects
such Party’s ability to perform its obligations hereunder, either Party may
provide written notice of such event to the other Party and the Parties shall
negotiate in good faith an amendment to this Agreement or other appropriate
action the effect of which is to restore each party, as closely as possible, to
its same position as prior to such change. If the parties are unable to mutually
agree upon such an applicable amendment to this Agreement or other appropriate
action within the earlier to occur of (i) ten (10) Business Days after the other
party’s receipt of such notice from the Noticing Party, and (ii) five (5)
Business Days after the other party’s receipt of such notice from the Noticing
Party if implementation of such change has taken effect, then at the written
election of either Party, this Agreement will terminate within thirty (30)
Business Days after such election.


5.05 Nominations


Counterparty shall provide to Manager the daily usage forecasts for each
upcoming Day, Month and/or season, as applicable by 7:30 am CCT on the previous
Day, consistent with the applicable nomination deadlines. The nomination
deadline for Baseload Gas is set forth in Exhibit E, and the nomination
deadlines for Swing Gas and Intra-Day Gas are set forth in Exhibit E. The
Parties acknowledge that FERC continues to promote the coordination of the gas
and electric industries through the promulgation of regulations, the development
of standards by North American Energy Standards Board, Inc., and the issuance of
pipeline tariff compliance orders which may include, but are not limited to, the
addition of nomination cycles, changes in the nomination timelines, and other
scheduling and confirmation procedures.  In the event that any such changes
materially impact any provision of this Agreement, the Parties shall negotiate
appropriate amendments to the nomination deadlines in Exhibit E and other
appropriate provisions hereof in order to conform to such changes.


Based on the Counterparty forecasts, Manager shall prioritize, make and confirm
all supply contract and pipeline nominations required to effect the delivery of
Gas to the applicable Delivery Point(s). All nominations shall be made by verbal
agreement via telephonic means or by electronic mail. The Parties agree to the
following procedures in the event the Parties reach verbal agreement regarding
the nomination of Gas by Counterparty. Any oral agreement shall be binding
unless superseded by a written confirmation, which may be in the form of a
telephonic facsimile transmission (“Fax”). The telephones of the Parties may be
monitored by recording equipment. The Parties hereby consent to such recordings
and any such recordings shall serve as the best evidence of any oral agreement.
Upon request by either party, Counterparty and/or Manager shall send a written
confirmation to the other generally in the form of Exhibit K, by Fax or other
electronic transmission, reflecting the agreed-upon terms of the particular
transaction. The Parties shall resolve any discrepancies in such confirmations
as soon as reasonably possible, so they can agree in writing to a confirmation.






13



--------------------------------------------------------------------------------





ARTICLE VI
REPRESENTATIONS AND WARRANTIES
6.01 Representations and Warranties of Manager
As a material inducement to entering into this Agreement, Manager represents and
warrants to Counterparty as of the date of the execution and delivery of this
Agreement and throughout the Term hereof as follows:


(a)
There are no suits, proceedings, judgments, rulings or orders by or before any
court or any governmental authority to which Manager is a party that materially
adversely affect (1) its ability to perform its obligations under this
Agreement, or (2) the rights of Counterparty hereunder.



(b)
Manager is duly organized, validly existing and in good standing under the laws
of the State of Georgia, and it has the legal right, power and authority and is
qualified to conduct its business, and to execute and deliver this Agreement and
perform its obligations under the same, and all regulatory authorizations have
been obtained and/or maintained as necessary for it to legally perform its
obligations hereunder.



(c)
The making and performance by Manager of this Agreement is within its powers,
has been duly authorized by all necessary action on its part, and does not and
shall not violate any provisions of its incorporation or other formation, as
applicable, or any other of its governing documents, nor shall the making or
performance of this Agreement violate (1) any agreement or instrument to which
Manager is a party or is bound, (2) any material provisions of any judgment,
decree, or judicial order applicable to Manager, (3) any provision of law or any
rule, regulation, or administrative order presently in effect and applicable to
Manager or its governing documents. To the best of Manager's knowledge and
belief, no consents of third parties, whether private, judicial or public, are
required under any agreement or instrument to which Manager is a party or is
bound; provided however, that if, after the execution hereof, any such third
party consents are deemed to be necessary in order to effectuate the purposes
and intent of this Agreement, then Manager shall use its best efforts to
promptly obtain such consents.



(d)
This Agreement when entered into constitutes a legal, valid and binding act and
obligation of Manager, enforceable against it in accordance with its terms,
subject to principles of equity and bankruptcy, insolvency, reorganization and
other laws affecting creditors' rights generally.



(e)
There are no bankruptcies, insolvency, reorganization, receivership or other
arrangements or proceedings pending or being contemplated by Manager, or to its
knowledge, threatened against Manager.



(f)
It is acting for its own account, has made its own independent decision to enter
into this Agreement (including any confirmation accepted in accordance with
Section 5.05) and as to whether this Agreement (including any confirmation
accepted in



14



--------------------------------------------------------------------------------





accordance with Section 5.05) is appropriate or proper for it based upon its own
judgment, is not relying upon the advice or recommendations of the other Party
in so doing, and is capable of assessing the merits of and understanding, and
understands and accepts, the terms, conditions and risks of this Agreement
(including any confirmation accepted in accordance with Section 5.05).


(g)
It is a "forward contract merchant" within the meaning of the United States
Bankruptcy Code.



(h)
It has entered into this Agreement (including each confirmation accepted in
accordance with Section 5.05) in connection with the conduct of its business,
and it has the capacity or ability to make or take delivery of all Gas referred
to herein.

(i)
The material economic terms of this Agreement (and each confirmation accepted in
accordance with Section 5.05) have been subject to individual negotiation by the
Parties.



6.02 Representations and Warranties of Counterparty


As a material inducement to entering into this Agreement, Counterparty
represents and warrants to Manager as of the date of execution and delivery of
this Agreement and throughout the Term hereof as follows:


(a)
There are no suits, proceedings, judgments, rulings or orders by or before any
court or any governmental authority to which Counterparty is a party that
materially adversely affect (1) its ability to perform its obligations under
this Agreement, or (2) the rights of Manager hereunder.

(b)
Counterparty is duly organized, validly existing and in good standing under the
laws of the Commonwealth of Virginia, and it has the legal right, power and
authority and is qualified to conduct its business, and to execute and deliver
this Agreement and perform its obligations under the same, and all regulatory
authorizations have been obtained and/or maintained as necessary for it to
legally perform its obligations hereunder.

(c)
The making and performance by Counterparty of this Agreement is within its
powers, has been duly authorized by all necessary action on its part, and does
not and shall not violate any provisions of its incorporation, bylaws or any
other of its governing documents, nor shall the making or performance of this
Agreement violate (1) any agreement or instrument to which Counterparty is a
party or is bound, (2) any material provisions of any judgment, decree or
judicial order, statute, rule or regulation applicable to Counterparty, (3) any
provision of law or any rule, regulation, or administrative order (including,
without limitation, any applicable state or federal Tariffs or service
certificates), presently in effect and applicable to Counterparty or its
governing documents. To the best of Counterparty's knowledge and belief, no
consents of third parties, whether private, judicial or public, are required
under any



15



--------------------------------------------------------------------------------





agreement or instrument to which Counterparty is a party or is bound; other than
consents that may be required from the Service Providers, which consents, to the
extent required, Counterparty shall pursue the obtaining of with reasonable
diligence from the appropriate parties; provided however, that if, after the
execution hereof, any other third party consents are deemed to be necessary in
order to effectuate the purposes and intent of this Agreement, then Counterparty
shall use its best efforts to promptly obtain such consents.
(d)
This Agreement when entered into constitutes a legal, valid and binding act and
obligation of Counterparty, enforceable against it in accordance with its terms,
subject to principles of equity and bankruptcy, insolvency, reorganization and
other laws affecting creditors' rights generally.

(e)
There are no bankruptcies, insolvency, reorganization, receivership or other
arrangements or proceedings pending or being contemplated by Counterparty, or to
its knowledge, threatened against Counterparty.

(f)
Counterparty is the contract owner of the contracts listed in Exhibit A; those
contracts are in full force and effect, have the termination dated listed in
Exhibit A, and Counterparty is not aware of any claims assertable under those
contracts by any party to such agreements or otherwise that would materially and
adversely affect the performance of Counterparty's obligations thereunder or
hereunder or Manager's rights and obligations hereunder.

(g)
It is acting for its own account, has made its own independent decision to enter
into this Agreement (including any confirmation accepted in accordance with
Section 5.05) and as to whether this Agreement (including any confirmation
accepted in accordance with Section 5.05) is appropriate or proper for it based
upon its own judgment, is not relying upon the advice or recommendations of the
other Party in so doing, and is capable of assessing the merits of and
understanding, and understands and accepts, the terms, conditions and risks of
this Agreement (including any confirmation accepted in accordance with Section
5.05).

(h)
It is a "forward contract merchant" within the meaning of the United States
Bankruptcy Code.

(i)
It has entered into this Agreement (including any confirmation accepted in
accordance with Section 5.05) in connection with the conduct of its business and
it has the capacity or ability to make or take delivery of all Gas referred to
herein.

(j)
The material economic terms of this Agreement (and each confirmation accepted in
accordance with Section 5.05) have been subject to individual negotiation by the
Parties.

6.03 Commodity Trade Options
To the extent that any transaction entered into under this this Agreement may
constitute a “commodity option transaction” as such term is used in Part 32 of
the CFTC regulations, the Parties


16



--------------------------------------------------------------------------------





agree that such commodity option meets the conditions contained in CFTC
Regulation 32.3(a) (“Trade Option”) and:


(a)
Each Party represents, as of the date on which it enters into any such
transaction, that (i) if the Party is the offeree of the Trade Option, it is a
producer, processor, or commercial user of, or merchant handling, natural gas,
or the products or by-products thereof, and the Trade Option is being offered or
entered into solely for purposes related to its business as such, (ii) if the
Party is the offeror of the Trade Option, it is either (A) a producer,
processor, or commercial user of, or merchant handling, natural gas, or the
products or by-products thereof, and the Trade Option is being offered and
entered into solely for purposes related to its business as such, or (B) an
Eligible Contract Participant as defined in the Commodity Exchange Act and the
CFTC regulations thereunder, and (iii) the Trade Option is intended to be
physically settled so that, if the Trade Option is exercised, the Trade Option
will result in the sale of an exempt commodity for immediate or deferred
shipment or delivery.



(b)
Each Party also represents that it is not a “swap dealer” or a “major swap
participant,” as such terms are defined in the Commodity Exchange Act and the
CFTC regulations thereunder.





ARTICLE VII
FEES AND OTHER CONSIDERATION
7.01 Reimbursement of Refunds
Each Month during the term of this Agreement, Manager shall remit to
Counterparty any and all pipeline refunds associated with the Capacity Release
as set forth in Sections 2.03(c) and 3.03(c).


7.02 Supporting Documentation


Manager and Counterparty shall cooperate to ensure that each Service Provider
timely furnishes Counterparty with copies of the pertinent invoices and
statements, along with supporting documentation and calculations, setting forth
the amount Counterparty is required to pay to each such Service Provider in
accordance with Sections 2.03(a) and 3.03(a).


7.03 Utilization Fee


Each Month during the term hereof, Manager shall pay to Counterparty a
Utilization Fee of the sum shown on Exhibit M.


 
7.04 Preliminary Statement; Invoicing and Payments for Gas


A preliminary statement, based on the best available information, shall be
delivered by Manager to the Counterparty for informational purposes by the end
of the third business day following each Month during the Term. Manager shall
invoice Counterparty for Gas sold to Counterparty, whether


17



--------------------------------------------------------------------------------





that Gas is Firm sales service pursuant to Section 4.01 or Summer Refill
Quantity pursuant to Section 4.02. Invoices shall be rendered each Month for Gas
delivered (or in the case of Summer Refill Quantity, deemed to be delivered) in
the preceding Month, and for any other applicable charges (such as injection
fees), providing supporting documentation acceptable in industry practice to
support the amount charged. If the actual quantity is not known by the billing
date, billing shall be prepared based on the quantity of Gas scheduled to be
delivered. The invoice shall then be adjusted to the actual quantity on the
following Month's billing, or as soon thereafter as actual information is
available. Counterparty shall remit the invoiced amount on the later of (a) the
twenty-fifth (25th ) day of the Month after delivery or (b) ten (10) days after
the invoice date. If the amount of an invoice is disputed in good faith, the
Counterparty shall pay the undisputed portion. Interest on late payments of
undisputed amounts shall accrue at the rate of the then effective prime rate of
interest published under "Money Rate" by the Wall Street Journal, plus two
percent (2%) per annum from the due date until the date of payment. Payment
shall be in immediately available funds to the bank accounts set forth in this
Agreement. The Parties agree to discharge mutual debts and payment obligations
due and owing to each other whether arising under this Agreement or any other
agreement, but limited to natural gas transactions only, between the Parties
through netting. Therefore, all amounts owed by one Party to the other Party
during any given month arising from natural gas transactions shall be netted
against the amount owed by the other Party under such transactions. The Party
owing the greater amount shall pay the difference to the other Party and notify
the other Party of the amount netted using the invoice and payment procedures
described herein.


7.05 Audit


Counterparty and its outside accountants shall have the right, upon reasonable
notice and at reasonable times during normal business hours, to enter Manager's
offices and inspect and copy Manager's records and books of account, but only to
the extent necessary to audit any statement provided to Counterparty by Manager,
and to assure that amounts paid or billed to Counterparty are correct in all
respects. Manager and its outside accountants shall have the right, upon
reasonable notice and at reasonable times during normal business hours, to enter
Counterparty's offices and inspect and copy Counterparty's records and books of
account, but only to the extent necessary to audit any statement provided to
Manager by Counterparty, and to assure that amounts paid or billed to Manager
are correct in all respects. Each Party shall bear all the costs of performing
its audit. Such right to audit shall be available for the terms of this
Agreement and for two (2) years thereafter. All audits shall be on a
confidential basis and shall require the execution of a confidentiality
agreement prior to commencement.




ARTICLE VIII
FINANCIAL RESPONSIBILITY
8.01 Financial Assurances


Prior to the commencement of performance, or at any time during the term of this
Agreement, either Party may require the other to provide financial information
reasonably needed to ascertain the


18



--------------------------------------------------------------------------------





other Party's ability to pay any amounts that may become due from such party
under this Agreement or to meet any other obligation which may accrue, including
without limitation the obligation to pay damages in the event of failure to
perform. If either Party's creditworthiness becomes unsatisfactory in this
regard, then the dissatisfied party (the “Unsecured Party”) may require
assurance of the other Party's ability to pay or require different terms of
payment. The Unsecured Party may suspend deliveries or receipts hereunder or
terminate this Agreement if, in the sole opinion of the Unsecured Party, the
other Party fails to deliver the requested credit information or assurance of
its ability to pay within two (2) Business Days of such request. Such assurance
may, at the option of the Unsecured Party, include (i) the required posting of a
letter of Credit (acceptable to the Unsecured Party and the issuing bank); (ii)
cash prepayments; (iii) corporate guaranty or (iv) other security acceptable to
the Unsecured Party.


8.02 Guaranty
Within five (5) Business Days of the execution of this Agreement, Counterparty
will provide a parent guaranty (the “Counterparty Guaranty”) to Manager in a
form and for an amount reasonable acceptable to Manager from RGC Resources, Inc.
(“Counterparty Guarantor”), or other guarantor reasonably acceptable to Manager.
Within five (5) Business Days of the execution of this Agreement, Manager will
provide a parent guaranty (the “Manager Guaranty”) to Counterparty in a form and
for an amount reasonable acceptable to Counterparty from Southern Company Gas
(“Manager Guarantor”), or other guarantor reasonably acceptable to Counterparty.
ARTICLE IX
TERM, DEFAULT, CURE AND TERMINATION
9.01 Term


This Agreement shall be effective as of April 1, 2018 and shall continue through
and including March 31, 2021 (the “Term”). This Agreement may be renewed for
twelve (12) months at the end of the Term, when both Parties notify the other in
writing at least ninety (90) days before the end of the Term of its intent to
renew. This Agreement shall terminate upon any date on which any federal or
state statute, regulation, order or judicial decision renders this Agreement, or
the Agreements comprising the Capacity Release, illegal, null or void. This
Agreement may be terminated before the expiration of the Term upon either a
Manager Default or a Counterparty Default, as defined herein. Termination prior
to the expiration of the Term shall be effected by a written notice from the
terminating Party, stating the reason for the termination, including, if
applicable, the failure of the other Party to cure within the applicable period,
and the effective date of termination.


9.02 Breach and Remedies


(a)
Unless such failure is the result of Force Majeure or the failure or negligence
of Counterparty, the occurrence of any of the following with respect to Manager
or Manager Guarantor shall be deemed a Manager Default:





19



--------------------------------------------------------------------------------





(i)
The failure of Manager to comply with the material terms and conditions of the
applicable Agreements, as disclosed and released to Manager under the Capacity
Release;

(ii)
The failure of Manager to pay any undisputed amounts due to Counterparty or any
Service Provider under the Capacity Release and such failure continues for a
period of ten (10) days after Manager receives written notice of same;

(iii)
A Bankruptcy Default with respect to Manager (a “Manager Bankruptcy Default”);

(iv)
Any material inaccuracy in any representation or warranty of Manager set forth
in this Agreement or the Manager Guaranty, and such inaccuracy is not remedied
within thirty (30) days of Manager's receipt of a written notice from
Counterparty describing the particulars of such inaccuracy in reasonable detail;

(v)
The failure of Manager to perform any material covenant or obligation in this
Agreement or the Manager Guaranty, other than those specified in clauses (i)
through (iv) or (vi) through (x), and such failure is not remedied within ten
(10) days of Manager's receipt of a written notice from Counterparty describing
the particulars of such failure in reasonable detail;

(vi)
The failure of Manager to provide Firm sales service as provided in Article IV;

(vii)
The failure of Manager to provide Counterparty with financial information
requested pursuant to Section 8.01 or requested collateral pursuant to Section
8.02, in each case, in an amount and form acceptable to Counterparty.

(viii)
The failure to provide Counterparty with the Manager Guaranty as set forth in
Section 8.02 herein.

(ix)
The failure of the Manager Guaranty to be in full force and effect for purposes
of this Agreement (other than in accordance with its terms) prior to the
satisfaction of all obligations of Manager without the written consent of
Counterparty.

(x)
The Manager Guarantor repudiates, disaffirms, disclaims or rejects, in whole or
in part, or challenges the validity of the Manager Guaranty.

(b)
The occurrence of any of the following with respect to Counterparty or the
Counterparty Guarantor shall be deemed a Counterparty Default:

(i)
The failure to pay undisputed amounts due Manager or a Service Provider as set
forth herein, and such failure continues for a period of ten (10) days after
receipt of written notice of same;

(ii)
A Bankruptcy Default with respect to Counterparty (a “Counterparty Bankruptcy
Default”);

(iii)
Any material inaccuracy in any representation or warranty set forth in this
Agreement or the Counterparty Guaranty, and such inaccuracy is not remedied
within thirty (30) days of receipt of a written notice describing the
particulars of such inaccuracy in reasonable detail;



20



--------------------------------------------------------------------------------





(iv)
The failure to perform any material covenant or obligation in this Agreement or
Counterparty Guaranty (other than those specified in clauses (i) through (iii)
and (v) through (ix)), and such failure is not remedied with ten (10) days of
receipt of a written notice from Manager describing the particulars of such
failure in reasonable detail; or

(v)
The failure to obtain, within a reasonable time, the necessary consents from
Service Providers specified in Section 6.02 (c).

(vi)
The failure to provide Manager with financial information requested pursuant to
Section 8.01 or requested collateral pursuant to Section 8.02, in each case, in
an amount and form acceptable to Manager.

(vii)
The failure to provide Manager with the Counterparty Guaranty as set forth in
Section 8.02 herein.

(viii)
The failure of the Counterparty Guaranty to be in full force and effect for
purposes of this Agreement (other than in accordance with its terms) prior to
the satisfaction of all obligations of Counterparty without the written consent
of Manager.

(ix)
The Counterparty Guarantor repudiates, disaffirms, disclaims or rejects, in
whole or in part, or challenges the validity of the Counterparty Guaranty.

(c)
Remedies for Manager Defaults or Counterparty Defaults, as applicable, shall be
as follows:

(i)
For a Manager Bankruptcy Default or a Counterparty Bankruptcy Default, automatic
and immediate termination of this Agreement subject to and in accordance with
Sections 9.02(d), 9.02(e) and 9.04; and

(ii)
For all other Defaults, termination of this Agreement, termination of the
Capacity Release, transfers of inventory and releases set forth in Articles II
and III and reversion of those transfers and releases to Counterparty on
twenty-four (24) hours notice, subject to and in accordance with Sections
9.02(d), 9.02(e) and 9.04, and

(iii)
If, for any reason other than Force Majeure or the fault of Counterparty,
Manager fails to deliver the volume of Gas nominated by Counterparty on any Day
during the Term of this Agreement, then Manager shall pay to Counterparty an
amount equal to (w) the cost, per MMBtu, of obtaining Gas or its equivalent
using reasonable methods under the circumstances then prevailing, less (x) the
price, per MMBtu, of Baseload Gas or Swing Gas (whichever is less), times (y)
the undelivered volume, plus (z) transportation costs and pipeline penalties if
applicable.

(iv)
If, for any reason other than Force Majeure or the fault of Manager,
Counterparty fails to receive delivery of the volume of Gas nominated by
Counterparty on any Day during the Term of this Agreement, then Counterparty
shall pay to Manager an amount equal to (w) the price, per MMBtu, of Baseload
Gas or Swing Gas (whichever is more), less (x) the proceeds, per MMBtu, received
by Manager from the alternate sale of the Gas using reasonable methods under the
circumstances then prevailing, times (y) the undelivered volume, plus (z)
transportation costs and pipeline penalties if applicable.



21



--------------------------------------------------------------------------------





(v)
With respect to liquidated damages provided for in this Section, it is expressly
stipulated by the Parties that the actual amount of any damages would be
difficult if not impossible to determine accurately because of the unique nature
of this Agreement, the unique needs and requirements of Counterparty, the
uncertainties of the Gas market and differences of opinion with respect to such
matters, and that the liquidated damages provided for herein are a fair and
reasonable estimate by the Parties of such damages. The liquidated damages
provided for in this Section are not intended to compensate either Party for
penalties that may be imposed pursuant to Section 15.09.

(d)
In the event of a termination of this Agreement pursuant to Section 9.02(c)(i)
or (ii), in addition to any other remedies available hereunder or pursuant to
applicable law, the non-defaulting Party shall have the right, exercisable in
its sole discretion, to withhold or suspend deliveries or receipts hereunder or
to (i) terminate all agreements between the Parties (each a "Terminated
Transaction"), and determine the Settlement Amount (as defined below) of each
such Terminated Transaction and (ii) set off, at the election of the
non-defaulting Party, any other amounts owed by the defaulting Party to the
non-defaulting Party so that all such amounts are netted to a single liquidated
amount payable immediately by one Party to the other. Notwithstanding the
foregoing, in the event the non-defaulting Party is unable to terminate the
Terminated Transactions during any bankruptcy, insolvency or reorganization
proceeding, all such Terminated Transactions shall be deemed to have
automatically terminated as of the Business Day immediately preceding the Day on
which the non-defaulting Party became subject to such proceeding. "Settlement
Amount" shall mean, with respect to each Terminated Transaction and the
non-defaulting Party, an amount determined on the basis of not less than one (1)
nor more than the average of three (3) quotations obtained by the non-defaulting
Party from dealers or other industry participants recognized in the industry as
being knowledgeable in this type of transaction ("Reference Market Makers") for
an amount, if any, that shall be payable to the non-defaulting Party by the
defaulting Party (expressed hereunder as a positive number but by the Reference
Market Maker as a negative number) or payable by the non-defaulting Party to the
defaulting Party (expressed hereunder as a negative number but by the Reference
Market Maker as a positive number) as consideration for an agreement between the
non-defaulting Party and the Reference Market Maker to enter into a transaction
that shall have the effect of preserving for the non-defaulting Party the
economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent). Notwithstanding anything to the contrary
herein, the non-defaulting Party shall not be required to enter into any
transactions with any dealer(s). Further, the Parties may refer to published
prices which are representative of the economic value of this Agreement in lieu
of reference to Reference Market Makers upon mutual agreement.

(e)
The remedies specifically provided for in this Section 9.02 are cumulative of,
and may be exercised without prejudice to, any other remedies (whether at law or
in equity) to which either Party may be entitled for any Default hereunder,
including, without limitation (i) suit(s) to enforce a Party's right to collect
amounts owed it hereunder, or (ii) the exercise of offset rights.



22



--------------------------------------------------------------------------------





9.03 No Waiver
Termination of this Agreement for any reason shall not operate to waive any
right or claim that either Party may have against the other under this Agreement
or otherwise.


9.04 Winding Up Operations
At the end of the full term of the Agreement, physical storage gas returned to
the control of the Counterparty shall be equal to the Storage Reserve. Should
the Counterparty desire to have storage at a level above the Storage Reserve,
the Manager will work with Counterparty and provide on a best efforts basis.


When this Agreement terminates, whether pursuant to Sections 9.02 or 12.04 or
due to the expiration of the Term, the Parties shall reconcile the Storage
Accounts as follows. If the volume of Gas physically present in inventory is
less than the Counterparty Storage Account, Manager shall provide Counterparty
with Gas, at no charge, sufficient to make up the difference between the Gas
physically present and the Counterparty Storage Account, either by in place
transfer or injection at the maximum injection rate, but in all events, the
difference shall be made up within thirty (30) days of the date of termination.
If the volume of Gas physically present is more than the Counterparty Storage
Inventory, then Counterparty, at its option, may either pay for the Gas in
place, at the Gas Daily price for the applicable area on the date of
termination, or require Manager to remove the Gas within thirty (30) days of the
date of termination via in place transfer to a third party or withdrawal. The
Parties shall work together to avoid any penalties resulting from over-injection
or over-withdrawals, and Manager shall be responsible for any such penalties.




ARTICLE X
TITLE TO GAS
10.01 Passage of Title


Title to Gas delivered to Counterparty under the provisions of Article IV shall
pass from Manager to Counterparty at and when delivered to the Delivery Point.
The Party who has title to the Gas at any time shall be deemed to be in control
and possession of the Gas, and shall be responsible for any damage or injury
caused thereby, and (ii) all charges, expenses, fees, taxes, damages, injuries,
and other costs incurred in connection with or attributable to the purchase and
handling of Gas.


10.02 Warranty of Title


At the time title to Gas passes from one Party to the other, the Party passing
title warrants to the other that it has good title to the Gas and that the Gas
is free from all liens and adverse claims.


Each Party agrees to indemnify and hold the other Party harmless from, and with
respect to, all suits, actions, debts, accounts, damages, costs, losses and
expenses (including, but not limited to, reasonable attorneys' fees) arising
from or out of any adverse claims of any and all persons with respect to title
to Gas passing under this Agreement which attach before title passes to the
other


23



--------------------------------------------------------------------------------





Party. Each Party shall give the other notice of any suit, action, debt,
account, damage, cost, loss, or expense covered by this Section 10.02, and the
Party warranting title shall have the option to assume the defense or
settlement, or both, of any such contingency.




ARTICLE XI
ASSIGNMENT
11.01 Pledge, Mortgage or Assignment


Either Party may pledge or mortgage this Agreement, the Counterparty Storage
Accounts or the Capacity Release as security for its indebtedness only with the
prior written consent of the other Party, such consent not to be unreasonably
withheld. This Agreement shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, and heirs of the respective
Parties hereto, and the covenants, conditions, rights and obligations of the
Agreement shall run for the full term of this Agreement. No assignment of this
Agreement, in whole or in part, shall be made without the prior written consent
of the non-assigning Party, which consent shall not be unreasonably withheld,
provided however, either Party may transfer its interest to any affiliate by
assignment, merger or otherwise without prior written consent of the other Party
as long as such entity has a credit status which, in the non-assigning Party's
sole opinion, is at least as sound as that of the assignor. In the event of an
assignment of this Agreement, the Counterparty Storage Accounts or the Capacity
Release, the assignor shall not be relieved from the performance of its
obligations under this Agreement absent a written release issued by the
non-assigning Party. Any other assignment of this Agreement, the Counterparty
Storage Accounts or the Capacity Release other than those specifically permitted
by the foregoing parts of this Section 11.01 shall be null and void unless the
written consent of the other Party shall first have been obtained by the
assigning Party.




ARTICLE XII
GOVERNMENTAL AUTHORITY
12.01 Agreement Subject to Valid Laws, Rules and Regulations


This Agreement shall be subject to all valid and applicable laws of the United
States and to the applicable valid rules, regulations or orders of any
regulatory agency or governmental authority having jurisdiction over the Parties
or this Agreement. The Parties shall be entitled to regard all applicable laws,
rules and regulations (federal, state or local) as valid and may act in
accordance therewith until such time as the same may be declared invalid by a
final, non-appealable judgment of a court of competent jurisdiction.


12.02 Permits, Licenses, Consents, Etc.


Upon execution of this Agreement, each of the Parties agree to seek such
certificates, permits, licenses, authorizations and consents (whether from
governmental or regulatory agencies, or from


24



--------------------------------------------------------------------------------





private parties) which are deemed reasonably necessary to perform the
obligations of each Party under this Agreement.


12.03 Regulatory Filings


Upon execution of this Agreement, and from time to time throughout its term,
each of the Parties shall make all filings on its own behalf which are required
by any regulatory bodies having jurisdiction over this Agreement and, upon
request of the other Party, shall promptly provide copies of such filings to the
other Party.


12.04 Termination Due to Regulatory Changes


Either Party may terminate this Agreement in the event that the FERC, the public
service commission regulating Counterparty, or a legislative body changes its
statutes, regulations or orders so as (1) to significantly restrict the
transactions contemplated in this Agreement, (2) to require Counterparty to
assign to its customers portions of the assets included in the Capacity Release,
or (3) to significantly and materially modify the nature of the services
provided by the Service Providers; provided however, that the Parties shall
first endeavor to mutually agree on revisions to this Agreement to comply with
such regulatory changes. In the event the Parties elect to terminate this
Agreement pursuant to this Section 12.04, such termination shall be effected as
set forth in Section 9.02(d).


ARTICLE XIII
FORCE MAJEURE
13.01 Performance Excused by Force Majeure


If either Party is rendered unable, wholly or in part, by Force Majeure to
perform its obligations under this Agreement, other than the obligation to make
payments then or subsequently due, it is mutually agreed that performance of the
respective obligations of the Parties, so far as they are affected by such Force
Majeure, shall be suspended without liability from the inception of any such
inability until it is corrected, but for no longer period. In order to suspend
by reason of Force Majeure, the Party claiming such inability shall promptly
notify the other Party of the full particulars after the occurrence of the event
relied on, and promptly correct the inability to the extent it may be corrected
through the exercise of reasonable diligence. No Party shall, however, be
required against its will to settle any labor disputes.


ARTICLE XIV
CONFIDENTIALITY
14.01 Obligation to Maintain Confidentiality


Each Party agrees that the existence of this Agreement may be considered public
information and either Party may disclose the fact that it has entered into this
Agreement and the general purposes of the Agreement; however, any press releases
or other public announcements shall be approved by the other Party before
issuance. Furthermore, each Party shall maintain all specific parts and


25



--------------------------------------------------------------------------------





contents of this Agreement in strict confidence and shall not cause or permit
disclosure thereof to any third party without the express written consent of the
other Party; provided, however, that no specific written consent is required if
(i) such information has already become public through no act or omission on the
part of either Party, (ii) such disclosure is reasonably required in order to
arrange for the Capacity Release and to effectuate the transportation of Gas, or
(iii) either Party is required to make such disclosure by order or regulation of
any court or agency exercising jurisdiction over the Parties or the subject
matter hereof. Counterparty reserves the right to disclose this Agreement and
the terms hereof if Counterparty determines, in Counterparty's reasonable
discretion, that such disclosure to its regulatory commissions is advisable, in
which case Counterparty shall use its best efforts to have this Agreement and
the terms hereof disclosed only pursuant to an agreement whereby the viewing
party or parties agree to maintain the confidentiality of the Agreement and
terms hereof. Each Party hereby consents to the disclosure of this Agreement to
the outside auditors of the other Party, provided that such auditors agree to
maintain the confidentiality of this Agreement. In the event that this Agreement
or any of the terms hereof are required to be disclosed pursuant to the
provisions of this Section 14.01, the Party who is required to make such
disclosure shall as soon as reasonably possible notify the other Party hereto of
the requirement of such disclosure, and the non-disclosing Party shall be
entitle to take all reasonable actions to prevent or to minimize such disclosure
if, in the non-disclosing Party's sole reasonable judgment, such disclosure
would be materially detrimental to such Party.




ARTICLE XV MISCELLANEOUS
15.01 Waiver
No waiver by either Party of any one or more defaults by the other in the
performance of any provisions of this Agreement shall operate or be construed as
a waiver of any other default or defaults, whether of a like or of a different
character.


15.02 Governing Law
This Agreement shall be governed by and construed in accordance with the laws of
the State of Virginia without regard to principles of conflicts of law.


15.03 Entire Agreement


This Agreement constitutes the entire agreement between the Parties pertaining
to the subject matter hereof, supercedes all prior agreements and
understandings, whether oral or written, which the Parties may have had in
connection herewith, and may not be modified or amended except by written
agreement executed by authorized representatives of each of the Parties.


15.04 Provisions Found to be Invalid


If any provision of this Agreement is determined to be invalid, illegal or
otherwise unenforceable for any reason by a governmental authority or a court of
competent Jurisdiction, and in the event that the overriding purpose of this
Agreement is frustrated by such determination, then the terms


26



--------------------------------------------------------------------------------





and conditions of this Agreement shall remain in full force and effect to the
fullest extent permitted by applicable law. In the event this Agreement remains
in full force and effect, the Parties agree to make a good faith effort to
replace the affected provisions with amended provisions that comply with the
governmental or judicial rulings as aforesaid.


15.05 Waiver of Certain Damages
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, NEITHER PARTY SHALL BE LIABLE
TO THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE
DAMAGES OF ANY CHARACTER, INCLUDING BUT NOT LIMITED TO LOSS OF USE, LOST PROFITS
(PAST AND FUTURE), ADDITIONAL OUT OF POCKET EXPENSES INCURRED BY EITHER PARTY,
OR TORT, CONTRACT OR OTHER CLAIMS RESULTING FROM, ARISING OUT OF, IN CONNECTION
WITH OR IN ANY WAY INCIDENT TO ANY ACT OR OMISSION OF EITHER PARTY RELATED TO
THE PROVISIONS OF THIS AGREEMENT, IRRESPECTIVE OF WHETHER CLAIMS OR ACTIONS FOR
SUCH DAMAGES ARE BASED UPON CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
ANY OTHER REMEDY AT LAW OR EQUITY.
15.06 Measurement and Quality
(a)
Manager and Counterparty shall rely upon measurement by the Transporter at the
Delivery Points at pressures in Transporter's pipeline in existence from
time-to-time and such measurements shall be corrected to the Unit of
Measurement. Manager's deliveries of Gas shall be calculated from the
measurements taken at the meter(s) installed, operated and maintained by
Transporter at the Delivery Points, and from the heating value determined by the
instruments operated by Transporter. Measurement and determination of Gas
delivered under the Agreement shall be made in accordance with standard industry
practice.

(b)
The Gas to be delivered hereunder shall meet the applicable quality
specifications required by each applicable Transporter. Either Party may refuse
to accept delivery of any Gas not meeting the quality specifications.



15.07 Measurement and Allocation Inaccuracies
Counterparty and Manager recognize the inherent inaccuracies in the measurement
and allocation of Gas. Such inaccuracies may at times occur through no fault of
Counterparty or Manager such as in the case of allocations after actual
deliveries that are the result of measurement inaccuracies, or unpreventable
variations in rates of flow at the Delivery Points, and may result in failure to
deliver or receive the daily nominated volume (such inaccuracies are hereinafter
called “Measurement and Allocation Inaccuracies”). To the extent the actual
quantities delivered or received vary from the daily nominated volume due to
Measurement and Allocation Inaccuracies, the Parties agree that Counterparty's
obligations to purchase and receive and Manager's obligation sell and deliver,
insofar as liquidated damages and rights to termination of this Agreement are
concerned, shall be deemed to be fulfilled to the extent that, on a daily and
monthly basis, such deliveries and receipts are within the applicable
Transporter's Tariff for tolerances regarding imbalances to the extent such
tolerances do not impose a penalty or similar charge with respect to such
imbalances.




27



--------------------------------------------------------------------------------





15.08 Transportation to Delivery Points and Downstream
(a)
Manager shall be responsible for arranging for transportation of all Gas
purchased and sold to Counterparty hereunder to the Delivery Points and
Counterparty shall be responsible for transportation downstream of the Delivery
Points.

(b)
In the event that any Transporter requires Manager to provide a ranking of
markets to be served by Manager for use by such Transporter in allocating
Manager's Gas among such markets in case of under delivery by Manager, or in any
other instance of Transporter's inability to deliver all quantities nominated
for delivery, Manager shall place deliveries for Counterparty at a level equal
to similarly-situated Firm customers in any such ranking; provided, however,
that any curtailment of Manager's deliveries of Gas to Counterparty pursuant to
such ranking shall not, in and of itself, excuse Manager's obligations under
this Agreement, unless due to a Force Majeure event.

15.09 Service Provider Penalties
(a)
It is understood that the Gas purchased and sold hereunder shall be transported
and stored by third party Service Providers, and each Party hereto has agreed to
provide notice to the other Party of quantities of Gas Manager intends to
deliver and Counterparty intends to purchase and receive at each Delivery Point.
Both Parties shall be obligated to use their best efforts to avoid the
imposition by any Service Provider of penalties or other charges, including
those for imbalances between receipts and deliveries or for imbalances or
deviations from nominated or scheduled quantities. If Manager delivers, or
causes to be delivered, for Counterparty's account, at any Delivery Point a
quantity of Gas that is greater or less than that scheduled for delivery to, and
transportation by, any Service Provider and such variable deliveries cause
Counterparty to incur a penalty or other charges as levied by such Service
Provider, then Manager shall bear and pay such penalties or other charges,
unless such penalty or other charge was incurred due to a specific Counterparty
request to Manager. If Counterparty takes, at any Delivery Point, a quantity of
Gas that is greater or less than that scheduled for delivery to and
transportation by any Service Provider (or, for TCO, a quantity which is greater
or less than the Balancing Tolerance specified in Section 4.01(b) and such
variable receipts cause Manager to incur a penalty or other charges as levied by
such Service Provider, then Counterparty shall bear and pay such penalties or
other charges.

(b)
Either Party shall immediately notify the other Party of any notice received
from any Service Provider that indicates an imbalance in deliveries exists or is
occurring that may give rise to a penalty or other charges. The Parties agree to
cooperate immediately to adjust their deliveries as necessary to bring
deliveries and receipts into balance with nominated quantities so that any
penalties or other charges are avoided or minimized as much as possible.

(c)
Independent of any penalty or charge under 15.09(a), if any Transporter employs
a cashout mechanism to resolve imbalances under Counterparty arrangements
downstream of the Delivery Points and, despite the Parties' efforts under
15.09(b), an imbalance is incurred and cashed out, any cash-out charges or
penalties assessed against Counterparty shall be:



28



--------------------------------------------------------------------------------





(i)
Counterparty's responsibility where such charges or penalties are caused by
Counterparty, and

(ii)
Manager's responsibility where such charges or penalties are caused by Manager.

(d)
In the event that Counterparty receives a cash-out payment from any Transporter
associated with over deliveries of Gas under this Agreement, and provided that
Counterparty has not previously paid Manager for such over deliveries,
Counterparty shall pay Manager the amount so received. In the event that
Counterparty must purchase Gas from any Transporter associated with under
deliveries of Gas under the Agreement and the price is higher than the price
Counterparty would otherwise pay Manager, Manager shall pay Counterparty the
positive difference, if any, between the former and latter prices.

15.10 Notices
All notices required to be sent shall be sent to the Parties at the following
addresses, telephone numbers and fax numbers:


To Manager:        Sequent Energy Management, L.P.
1200 Smith Street, Suite 900
Houston, TX 77002


Notices/Correspondence:
Attn: Contract Administration
Telephone: 832-397-1700
Fax: 832-397-1781


Invoices:
Attn: Gas Accounting
Telephone: 832-397-1700    
Fax:    832-397-3711


To Counterparty:    519 Kimball Ave., N.E.
Roanoke, VA 24016
Telephone:    540-777-3800
Fax:    540-777-3957
        
Notices/Correspondence:
Attn: Paul Schneider


Invoices:
Attn: David Garcia


15.11 Duty to Mitigate


29



--------------------------------------------------------------------------------





Each Party agrees that it has a duty to mitigate damages and covenants that it
shall use commercially reasonable efforts to minimize any damages it may incur
as a result of the other Party's performance or non-performance of this
Agreement.


15.12 Taxes
Each Party shall use reasonable efforts to administer this Agreement and
implement the provisions in accordance with the intent to minimize the
imposition of taxes.


15.13 Waiver of Jury Trial
Each Party herein waives its respective right to any jury trial with respect to
any litigation arising under, or in connection with, this Agreement.


15.14 No Third Party Beneficiary
This Agreement shall not be construed to create any third party beneficiary
relationship in favor of anyone not a party to this Agreement. In addition, the
Parties waive and disclaim any third party beneficiary status as to any of the
contracts of the other Party.


15.15 Forward Contract
The Parties acknowledge and agree that this Agreement and each nomination
documented by a confirmation notice in accordance with Section 5.05 constitutes
a “forward contract” within the meaning of the United States Bankruptcy Code.


15.16 Revenue Sharing Request


No more than once during the Term, Counterparty may notify Manager that
Counterparty would like to replace the fixed Utilization Fee with a revenue
sharing arrangement. Any such notice shall be made no later than four (4) months
prior to the end of the then current Contract Year. Following receipt of such
notification, Manager shall provide a proposed revenue sharing mechanism to
Counterparty for the remaining Contract Years and the Parties shall negotiate in
good faith to agree upon a revenue sharing arrangement and any such other
amendments to this Agreement that may be required to implement a revised
structure. If the Parties are unable to mutually agree upon such terms within
six (6) weeks after Counterparty’s receipt of such proposal from Manager, the
existing Utilization Fee shall remain in place for the remainder of the Term
(including any renewal term as described in Section 9.01).




ARTICLE XVI
ARBITRATION AND DISPUTE RESOLUTION
16.01 Dispute Resolution




30



--------------------------------------------------------------------------------





In the event of a dispute involving an amount under $1,000,000 or in the event
the Parties need to re-negotiate portions of this Agreement due to events
described in Section 2.01 but are unable to reach agreement, the matter shall be
submitted upon the request of either Party to binding arbitration by one (1)
qualified arbitrator who has not been previously employed by either Party or its
affiliates, and does not have a direct or indirect interest in either Party or
the subject matter of the arbitration. Such arbitrator shall either be mutually
selected by the Parties within thirty (30) days after written notice from either
Party requesting arbitration, or failing agreement, shall be selected under the
expedited rules of the American Arbitration Association (“AAA”). Such
arbitration shall be held in alternating location of the home offices of the
Parties, beginning with Manager's home office, or in any other mutually
agreeable location. The rules of the AAA shall apply to the extent not
inconsistent with the rules herein specified. Either Party may initiate
arbitration by written notice to the other Party. The arbitration shall be
conducted according to the following: (a) not later than seven (7) days prior to
the hearing date set by the arbitrator, each Party shall submit a brief with a
single proposal for settlement, (b) the hearing shall be conducted on a
confidential basis without continuance or adjournment, (c) the arbitrator shall
be limited to selecting one (1) of the settlement proposals submitted by the
Parties, (d) each Party shall divide equally the cost of the arbitrator and the
hearing, (e) each Party shall be responsible for its own costs and those of its
counsel and representatives, and (f) evidence concerning the financial position
or organizational make-up of the Parties, any offer made or the details of any
negotiation prior to arbitration, and the cost to the Parties of their
representatives and counsel shall not be permissible. The arbitrated award shall
not include any consequential or punitive damages.
16.02 Binding Effect


Each Party understands that this Agreement contains an agreement to arbitrate
with respect to certain disputes arising under this Agreement. After signing
this Agreement, each Party understands that it shall not be able to bring a
lawsuit concerning any dispute that may arise that is covered by this
arbitration provision. Instead, each Party agrees to submit such dispute to an
impartial arbitrator. Any monetary award of the arbitrator may be enforced by
the Party in whose favor such monetary award is made in any court of competent
jurisdiction.




31



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, by execution in duplicate originals, the Parties hereto have
caused this Agreement to be effective as of the day and year first above
written:




 
SEQUENT ENERGY MANAGMENT, L.P.
 
 
 
 
 
 
By:
/s/ Marshall Lang
 
 
Name:
Marshall Lang
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
ROANOKE GAS COMPANY
 
 
 
 
 
 
By:
/s/ John S. D'Orazio
 
 
Name:
John S. D'Orazio
 
 
Title:
President
 





32



--------------------------------------------------------------------------------





LIST OF EXHIBITS




Exhibit A – Transportation and Storage Agreements


Exhibit B – Pricing Basket


Exhibit C – Storage Inventory


Exhibit D – Operational Requirements


Exhibit D1 – Storage Withdrawals


Exhibit E – Nomination Schedule


Exhibit F – Weighted Average Transportation Costs


Exhibit G – Example of Baseload and Swing Gas Pricing


Exhibit H – Weighted Average Storage Variable Costs


Exhibit I – Example of Storage Price Calculation


Exhibit J – Balancing Report


Exhibit K – Nomination Confirmation


Exhibit L – Fixed Price Mechanism


Exhibit M – Utilization Fee


33

